DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 12/09/2019. Claims 1-20 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1:
...a user interface configured to display, at a client device, a recommendation including the one or more remedial actions
Claim 11:
...a user interface configured to display, at a client device, a recommendation including the one or more remedial actions
Claim 20:
...a user interface configured to display, at a client device, a recommendation including the one or more remedial actions
Specification [0050] provides the following description, “The input/output device 440 provides input/output operations for the computing system 400. In some example embodiments, the input/output device 440 includes a keyboard and/or pointing device. In various implementations, the input/output device 440 includes a display unit for displaying graphical user interfaces.” Therefore, the structure for “user interface” has been interpreted as a graphical user interface.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the plural of remedial actions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the plural of remedial actions" has been interpreted as "the plurality of remedial actions".
Claim 7 recites the limitation "the plurality of vectors" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the plurality of vectors" has been interpreted as "the plurality of feature vectors".


Claim 17 recites the limitation "the plurality of vectors" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the plurality of vectors" has been interpreted as "the plurality of feature vectors". 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oztekin et al. (“A machine learning-based usability evaluation method for eLearning systems”) in view of Almecija et al. (US 2018/0365025 A1).
Regarding Claim 1,
Oztekin et al. teaches A system, comprising:...applying, to a plurality of factors associated with an end user, a first machine learning model, each of the plurality of factors contributing to a sentiment that the end user exhibits towards an enterprise software application, and the first machine learning pg. 65 second full paragraph: “The first step in the proposed methodology is to collect sample data from representative end-users to be able to apply usability testing process. The data is collected using a survey instrument, UseLearn checklist [55], that was developed based on the checklists and questionnaires in the published literature which was mentioned in Section 1. Table 1 summarizes the UseLearn checklist items and their corresponding questions. For further usage throughout the paper, we refer the checklist questions/items as the input variables to predict the overall usability of the eLearning system” teaches the input variables to the machine learning model are checklists questions/items (correspond to factors) associated with an end user that contribute to the user’s reaction or sentiment towards the eLearning system (corresponds to enterprise software application) wherein each checklist item is associated with an evaluation score (see Fig 3); pg. 65 third full paragraph: “The output variable (overall usability of the eLearning system) is represented as the last question in this checklist. We used a 5-point Likert scale, with anchors ranging from strongly disagree (1) to strongly agree (5). Therefore, as a threshold for “satisfactory usability score”, we adopted the Likert point of 4 (equivalent to agree)” teaches the output variable is a satisfactory usability score (corresponds to sentiment index) that represents user’s satisfaction (corresponds to sentiment) towards the usability the eLearning system; pg. 65 last full paragraph to pg. 66: “The relationships between the output variable and the input variables are to be explained by the prediction models. We used four different models to reveal these relations: multiple linear regression, decision trees, neural networks, and support vector machines... Support Vector Machines (SVMs) are supervised learning methods that generate input–output mapping functions from a set of labeled training data. They belong to a family of generalized linear models which achieve a classification or regression decision based on the value of the linear combination of features. They are also said to belong to the kernel methods [15]. The mapping function in SVMs can be either a classification function (used to categorize the data) or a regression function (used to estimate the numerical value of the desired output)” teaches Support Vector Machines (SVMs) can be trained using labeled training data to determine input-output data mapping, which corresponds to applying a trained machine learning model to determine the output (satisfactory usability score) based on the input variables (factors); pg. 67 right column first paragraph teaches that neural network is another type of prediction model trained and applied).
Oztekin et al. does not appear to explicitly teach at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:...in response to the sentiment index exceeding a threshold value, applying a second machine learning model trained to identify a plurality of remedial actions for addressing one or more of the plurality of factors contributing to the sentiment of the end user; and generating a user interface configured to display, at a client device, a recommendation including the one or more remedial actions.
However, Almecija et al. teaches at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (pg. 11 [0121]-[0123] and pg. 12 [0133] teach memory storing instructions that can be executed by processor):...
in response to the sentiment index exceeding a threshold value, applying a second machine learning model trained to identify a plurality of remedial actions for addressing one or more of the plurality of factors contributing to the sentiment of the end user (pg. 8 [0090]: “Grouping 704 layer takes in factors about the user and/or situation and assesses the strength of the factors to group the information as related to similar situations and/or users” and pg. 8 [0092]: “Adaptive UI output 708 layer decides as to how to adapt the user interface based on the factors, groupings, and ratings within the system. This can be in the form of a simple tool bar, advanced tool bar, simple layout, advanced layout, hints, tooltips, automation suggestions, no change, change paradigm, and many others as discussed throughout” and pg. 4 [0052]: “Another example is that if a user has clicked buttons in the UI over a threshold amount, they are no longer a beginner user” teach applying the neural network (corresponds to second machine learning model) to model the user as being in a specific grouping in response to the user having clicked the buttons over a threshold amount (corresponds to sentiment index exceeding threshold), and providing adaptive UI outputs based on the user being in a specific grouping of user (the user’s interaction with the application, as exemplified by clicks of buttons, represents the user’s sentiment towards the application because it shows a user’s attitude); Fig. 7 and pg. 8 [0094]: “As can be seen, such a neural network ( or related deep learning or artificial intelligence system) can be used to help take in the variety of factors and help decide what types of adaptive user interfaces should be output” teach that a neural network (corresponds to second machine learning model) can be trained to identify adaptive UI outputs such as hints or tooltips (correspond to remediation actions) to address the factors contributing to the sentiment of the user towards the application (sentiment of the user represented by the way a user interacts with the system, see pg. 6 [0071]); see pg. 5 [0060]-[0061] for model training); and 
generating a user interface configured to display, at a client device, a recommendation including the one or more remedial actions (Fig. 14 and pg. 5 [0064]: “At step 214, UI output component 150, depending on the circumstances, can provide UI hinting. User interface hinting is the dynamic providing of hints to help the user navigate or otherwise use the UI. Such hints can be tailored to the user based on user experience level as well as various aspects of their user profile” and pg. 5 [0065]: “For example, FIG. 14 shows UI hinting of buttons to show the user where the buttons are located that are the most likely buttons the user may look for next. This is done, in an embodiment, by stressing the outline of the buttons through emphasis, bold, colors, rippling edges, changing shapes, vibration of the button, or other methods” teach generating a user interface (Fig. 14) that displays, at a client device 
Oztekin et al. and Almecija et al. are analogous art to the claimed invention because they are directed to evaluating user reaction to user interface.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Almecija et al. to the disclosed invention of Oztekin et al.
One of ordinary skill in the arts would have been motivated to make this modification because “task that may require many steps/screens/buttons can be improved by adapting the workflow and user interface throughout the workflow. The user's workflow and user interfaces can be adapted dynamically and automatically” (Almecija et al. pg. 2 [0033]).
Regarding Claim 2,
Oztekin et al. in view of Almecija et al. teaches the system of claim 1. 
Oztekin et al. further teaches wherein the first machine learning model comprises a regression model or a principle component analysis model (pg. 65 last full paragraph to pg. 66: “The relationships between the output variable and the input variables are to be explained by the prediction models. We used four different models to reveal these relations: multiple linear regression, decision trees, neural networks, and support vector machines... Support Vector Machines (SVMs) are supervised learning methods that generate input–output mapping functions from a set of labeled training data. They belong to a family of generalized linear models which achieve a classification or regression decision based on the value of the linear combination of features. They are also said to belong to the kernel methods [15]. The mapping function in SVMs can be either a classification function (used to categorize the data) or a regression function (used to estimate the numerical value of the desired output)” teaches Support Vector Machines (SVMs) (corresponds to first machine learning model) can be trained 
Regarding Claim 3,
Oztekin et al. in view of Almecija et al. teaches the system of claim 1. 
Almecija et al. further teaches wherein the second machine learning model comprises a neural network (Fig. 7 and pg. 8 [0094]: “As can be seen, such a neural network ( or related deep learning or artificial intelligence system) can be used to help take in the variety of factors and help decide what types of adaptive user interfaces should be output” teach that a neural network (corresponds to second machine learning model) can be utilized).
Oztekin et al. and Almecija et al. are analogous art to the claimed invention because they are directed to evaluating user reaction to user interface.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Almecija et al. to the disclosed invention of Oztekin et al.
One of ordinary skill in the arts would have been motivated to make this modification because “task that may require many steps/screens/buttons can be improved by adapting the workflow and user interface throughout the workflow. The user's workflow and user interfaces can be adapted dynamically and automatically” (Almecija et al. pg. 2 [0033]).
Regarding Claim 4,
Oztekin et al. in view of Almecija et al. teaches the system of claim 1. 
Oztekin et al. further teaches wherein the first machine learning model is trained to determine, for each of the plurality of factors, a weight corresponding to how much each of the plurality of factors contribute to the sentiment that the end user exhibits towards the enterprise software application (pg. 67 Section 3.2.3: 
    PNG
    media_image1.png
    482
    500
    media_image1.png
    Greyscale
teaches that the neural network (first machine learning model) is trained to determine weights correspond to input (decision) variables xi; pg. 65 second full paragraph: “The first step in the proposed methodology is to collect sample data from representative end-users to be able to apply usability testing process. The data is collected using a survey instrument, UseLearn checklist [55], that was developed based on the checklists and questionnaires in the published literature which was mentioned in Section 1. Table 1 summarizes the UseLearn checklist items and their corresponding questions. For further usage throughout the paper, we refer the checklist questions/items as the input variables to predict the overall usability of the eLearning system” teaches the input variables to the machine learning model are checklists questions/items (correspond to factors) associated with an end user that contribute to the user’s reaction or sentiment towards the eLearning system (corresponds to enterprise software application) wherein each checklist item is associated with an evaluation score (see Fig 3)).
Regarding Claim 5,
Oztekin et al. in view of Almecija et al. teaches the system of claim 1. 
Almecija et al. further teaches wherein the second machine learning model is further trained to determine a priority for each of the plural of remedial actions, and wherein a first remedial action addressing a first factor is associated with a higher priority than a second remedial action addressing a second factor based at least on the first factor contributing more to the sentiment of the end user than the second factor (Fig. 7 and pg. 8 [0092]: “Adaptive UI output 708 layer decides as to how to adapt the user interface based on the factors, groupings, and ratings within the system. This can be in the form of a simple tool bar, advanced tool bar, simple layout, advanced layout, hints, tooltips, automation suggestions, no change, change paradigm, and many others as discussed throughout” and pg. 8 [0094]: “As can be seen, such a neural network ( or related deep learning or artificial intelligence system) can be used to help take in the variety of factors and help decide what types of adaptive user interfaces should be output” teach a neural network (corresponds to second machine learning model) can be trained to make predictions about adaptive UI outputs such as hints (correspond to remediation actions); pg. 5 [0065]: “FIG. 14 shows UI hinting of buttons to show the user where the buttons are located that are the most likely buttons the user may look for next...FIG. 14 shows an adaptive user interface with predictive icons that have UI hinting, according to an embodiment. User interface 1400 that has been adapted to show UI hinting in the form of highlighted buttons 1410. Highlighted buttons 1410 are stressed as having a bold outline in this example. The highlighting is also dynamic, meaning that the level of boldness in the outline can be based on how likely the button is predicated as the next button. All three buttons could be bolded, but one more strongly than the other two if it is more highly predicted as the next action” teaches hints (remediation actions) can be prioritized as represented by level of boldness such that one button is bolded more strongly (corresponds to a priority associated with a first remediation action being higher) than other buttons (corresponds to priority associated with one pg. 8 [0093]: “In FIG. 7, lines with dots are shown as ones with higher weighted connections within nodes. Both the strength of nodes and the weight of connections help the user experience system make decisions. The input nodes with a higher weighted connection are given higher influence on the output of the recipient node. For example, the medical situation factor node has a higher influence on the nontypical situation node more than the user location node because it defines the situation of the user” teaches the adaptive UI outputs are determined based on influence (contribution) of input factors, including at least a first and second factors, associated with various outputs; pg. 8 [0090]: “Grouping 704 layer takes in factors about the user and/or situation and assesses the strength of the factors to group the information as related to similar situations and/or users” teaches the input factors contribute to the representation of the user’s sentiment (the user’s interaction with the application represents the user’s sentiment towards the application because it shows a user’s attitude)); see pg. 5 [0060]-[0061] for model training).
Oztekin et al. and Almecija et al. are analogous art to the claimed invention because they are directed to evaluating user reaction to user interface.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Almecija et al. to the disclosed invention of Oztekin et al.
One of ordinary skill in the arts would have been motivated to make this modification because “task that may require many steps/screens/buttons can be improved by adapting the workflow and user interface throughout the workflow. The user's workflow and user interfaces can be adapted dynamically and automatically” (Almecija et al. pg. 2 [0033]).
Regarding Claim 11,
Claim 11 recites analogous limitations to claim 1 and is rejected based on the same rationale as claim 1.
Regarding Claim 12,
Claim 12 recites analogous limitations to claim 2 and is rejected based on the same rationale as claim 2.
Regarding Claim 13,
Claim 13 recites analogous limitations to claim 3 and is rejected based on the same rationale as claim 3.
Regarding Claim 14,
Claim 14 recites analogous limitations to claim 4 and is rejected based on the same rationale as claim 4.
Regarding Claim 15,
Claim 15 recites analogous limitations to claim 5 and is rejected based on the same rationale as claim 5.
Regarding Claim 20,
Claim 20 recites analogous limitations to claim 1 and is rejected based on the same rationale as claim 1.
Almecija et al. further teaches A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising (pg. 11 [0121]-[0123] and pg. 12 [0133] teach memory storing instructions that can be executed by processor).
Oztekin et al. and Almecija et al. are analogous art to the claimed invention because they are directed to evaluating user reaction to user interface.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Almecija et al. to the disclosed invention of Oztekin et al.
.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oztekin et al. (“A machine learning-based usability evaluation method for eLearning systems”) in view of Almecija et al. (US 2018/0365025 A1) and further in view of Wang et al. (US 2013/0268457 A1).
Regarding Claim 6,
Oztekin et al. in view of Almecija et al. teaches the system of claim 1. 
Oztekin et al. in view of Almecija et al. does not appear to explicitly teach further comprising: training, based at least on training data, the first machine learning model, the training data including a plurality of feature vectors, each of the plurality of feature vectors including the plurality of factors, and the training data further including a corresponding sentiment index for each of the plurality of feature vectors.
However, Wang et al. teaches further comprising: training, based at least on training data, the first machine learning model, the training data including a plurality of feature vectors, each of the plurality of feature vectors including the plurality of factors, and the training data further including a corresponding sentiment index for each of the plurality of feature vectors (pg. 1-2 [0014]: “Pre-processing and feature selection module 102 may analyze multi-aspect review sources 120 to generate text-feature vectors 104 and rating vectors 106... A training module 108 may receive text-feature vectors 104 and rating vectors 106 as inputs, and based on such inputs, generate inference model 110. Training module 108 may use text-feature vectors 104 and rating vectors 106 as training data to train a computer to learn to generate rating vectors based on review texts using machine learning. Machine learning is a scientific discipline that is concerned with the design and development of algorithms that allow computers to learn based on data. The desired goal is to improve the algorithms through experience (e.g., by applying the data to the algorithms in order to "train" the algorithms). The data are thus often referred to as "training data"...Types of training performed by support vector machine, support vector regression, canonical correlation analysis, naive Bayes, regression tree, linear regression , and/or any other suitable type of machine learning” teaches training an inference model using a training module (correspond to first machine learning model) with training data including text-feature vectors and corresponding rating vectors (correspond to sentiment index for each of the feature vectors) representing a product review; pg. 3 [0025] teaches that feature vectors of a review include terms of the review, which correspond to a plurality of factors; pg. 1 [0012]: “FIG. 1 illustrates a system 100 for extracting aspect-based ratings from product and service reviews...reviews comprising user opinions or opinion expressions may be collected from product surveys, social-networking websites, or e-commerce websites. A product may be a physical product or a software product” teaches review and rating information associated with software products).
Oztekin et al., Almecija et al., and Wang et al. are analogous art to the claimed invention because they are directed to evaluating user activities/opinions using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Wang et al. to the disclosed invention of Oztekin et al. in view of Almecija et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage an optimized inference model for “generating an inference model based on the text feature vectors and rating vectors, such that the inference model may be applied to text reviews to infer aspect ratings from the text reviews” (Wang et al. pg. 1 [0003] and pg. 2 [0015]).

Regarding Claim 16,
Claim 16 recites analogous limitations to claim 6 and is rejected based on the same rationale as claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oztekin et al. (“A machine learning-based usability evaluation method for eLearning systems”) in view of Almecija et al. (US 2018/0365025 A1) in view of Wang et al. (US 2013/0268457 A1) and further view of Vitaladevuni et al. (US 10,354,184 B1).
Regarding Claim 7,
Oztekin et al. in view of Almecija et al. in view of Wang et al. teaches the system of claim 6. 
Oztekin et al. in view of Almecija et al. in view of Wang et al. does not appear to explicitly teach wherein the first machine learning model is trained by at least determining a weight matrix, and wherein applying the weight matrix to each of the plurality of vectors generates the corresponding sentiment index for each of the plurality of feature vectors.
However, Vitaladevuni et al. teaches wherein the first machine learning model is trained by at least determining a weight matrix, and wherein applying the weight matrix to each of the plurality of vectors generates the corresponding sentiment index for each of the plurality of feature vectors (Fig. 5 and Col. 14 lines 37-41: “Block 508 details using the joint model 100 to generate a prediction of a particular user's behavior in relation to a specific task and/or application. For example, the joint model 100 can predict how likely it is that a particular customer will purchase a particular product” teach a joint model, which can be a neural network model, is trained to generate the likelihood that a customer will purchase a product (corresponds to a sentiment index); Fig. 2 and Col. 2 lines 12-36: “The present disclosure is directed to utilizing a unified neural network to jointly model related tasks and/or applications...Each connection between the various nodes of adjacent layers may be associated with a respective weight. Weights are parameters that manipulate the data in the calculations between layers. When processing data input in the form of a vector (e.g., one or more feature vectors containing information extracted from portions of the available data), a neural network may first multiply each input vector by a matrix representing the weights associated with connections between the input layer and a subsequent layer” teach training the neural network model by determining and applying a weight matrix to input feature vectors).
Oztekin et al., Almecija et al., Wang et al., and Vitaladevuni et al. are analogous art to the claimed invention because they are directed to evaluating user activities/opinions using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Vitaladevuni et al. to the disclosed invention of Oztekin et al. in view of Almecija et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification because  “[a] neural network is effective at learning how to solve a task. The neural network can be presented with a set of observations as well as a specific task to solve. The neural network may determine the solution with the smallest possible cost” (Vitaladevuni et al. Col. 2 lines 53-57).
Regarding Claim 17,
Claim 17 recites analogous limitations to claim 7 and is rejected based on the same rationale as claim 7.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oztekin et al. (“A machine learning-based usability evaluation method for eLearning systems”) in view of Almecija et al. (US 2018/0365025 A1) in view of Vitaladevuni et al. (US 10,354,184 B1) and further in view of Liu et al. (US 2017/0200205 A1).
Regarding Claim 8,
Oztekin et al. in view of Almecija et al. teaches the system of claim 1. 
Oztekin et al. in view of Almecija et al. does not appear to explicitly teach training, based at least on training data, the second machine learning model, the training data including a plurality of feature vectors, each of the plurality of feature vectors including the plurality of factors,...a sentiment associated with a corresponding one of the plurality of feature vectors.
However, Vitaladevuni et al. teaches training, based at least on training data, the second machine learning model, the training data including a plurality of feature vectors, each of the plurality of feature vectors including the plurality of factors,...a sentiment associated with a corresponding one of the plurality of feature vectors (Fig. 5 and Col. 14 lines 37-41: “Block 508 details using the joint model 100 to generate a prediction of a particular user's behavior in relation to a specific task and/or application. For example, the joint model 100 can predict how likely it is that a particular customer will purchase a particular product” teach a joint model, which can be a neural network model, is trained to generate the likelihood that a customer will purchase a product (corresponds to a sentiment index); Fig. 2 and Col. 2 lines 12-36: “The present disclosure is directed to utilizing a unified neural network to jointly model related tasks and/or applications...Each connection between the various nodes of adjacent layers may be associated with a respective weight. Weights are parameters that manipulate the data in the calculations between layers. When processing data input in the form of a vector (e.g., one or more feature vectors containing information extracted from portions of the available data), a neural network may first multiply each input vector by a matrix representing the weights associated with connections between the input layer and a subsequent layer” teach training the neural network model by determining and applying a weight matrix to input feature vectors; Col. 8 lines 41-55: “For example, the system 104 may collect data regarding multiple users' browsing history, entertainment, customer service interactions, user reviews, and past purchases. This data can be used as training data...This data may demonstrate a specific user's pricing sensitivity, the type of products a user likes to purchase, products the user has disliked, what type of user interface a user prefers on his or her client device” teaches training data (represented by input feature vectors) include a plurality of factors).
Oztekin et al., Almecija et al., and Vitaladevuni et al. are analogous art to the claimed invention because they are directed to evaluating user activities/opinions using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Vitaladevuni et al. to the disclosed invention of Oztekin et al. in view of Almecija et al. 
One of ordinary skill in the arts would have been motivated to make this modification because  “[a] neural network is effective at learning how to solve a task. The neural network can be presented with a set of observations as well as a specific task to solve. The neural network may determine the solution with the smallest possible cost” (Vitaladevuni et al. Col. 2 lines 53-57).
Oztekin et al. in view of Almecija et al. in view of Vitaladevuni et al. does not appear to explicitly teach and the training data further including a correct output indicating how much each of the plurality of factors contribute to a sentiment associated with a corresponding one of the plurality of feature vectors.
However, Liu et al. teaches and the training data further including a correct output indicating how much each of the plurality of factors contribute to a sentiment associated with a corresponding one of the plurality of feature vectors (pg. 4 [0044]-[0045]: “Feature selection mechanism 306 can also discard the sparsely populated features, which do not have enough data samples (e.g., less than 30% populated). Feature selection mechanism 306 then orders the features based on a correlation coefficient or mutual information associated with the features. This ordering represents the features that are most significant in indicating whether a user is a promoter or a detractor...Prediction mechanism 172 obtains the ordered impactful features from feature selection mechanism 306 and applies a prediction model, as described in conjunction with FIG. 1B. Examples of a prediction model include, but are not limited to, linear regression, Lasso (least absolute shrinkage and selection operator), and SVR (support vector regression). Prediction mechanism 172 generates a prediction of recommend score based on the opinions expressed about those impactful features” teach a process for selecting features that will serve as training data to the prediction model wherein the selection process includes a correct ordering indicating each feature’s impact/significance (corresponds to how much each factor contributes) to predicting whether a user is a “promotor” or “detractor”; since a support vector regression model can be used as the prediction model, the features can be considered to be in vector form; pg. 2 [0031]: “Typically, a review includes an overall indication whether a user has expressed a positive or negative sentiment in the review. This overall indication can be referred to as a "recommend score" (e.g., how likely the user is going to commend the service of the business entity). If a user expresses a positive "recommend score" in a review (e.g., a 9 or 10 out of 10), the user can be referred to as a "promoter." On the other hand, if the user expresses a negative "recommend score" in a review (e.g., a 6 or lower), the user can be referred to as a "detractor."” teaches characterizing a user as a “promotor” or “detractor” by the recommend score, which corresponds to a sentiment associated with the features).
Oztekin et al., Almecija et al., Vitaladevuni et al., and Liu et al. are analogous art to the claimed invention because they are directed to evaluating user activities/opinions using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Liu et al. to the disclosed invention of Oztekin et al. in view of Almecija et al. in view of Vitaladevuni et al.
One of ordinary skill in the arts would have been motivated to make this modification to identify “the impactful features based on the respective importance of features of a respective user review in the plurality of user reviews. The system trains a prediction model to predict a recommend score based 
Regarding Claim 9,
The recitation of “and/or” has been interpreted as “and or or”, which means that at least one alternative, not all alternatives, is required. 
Oztekin et al. in view of Almecija et al. Vitaladevuni et al. in view of Liu et al. teaches the system of claim 8. 
Vitaladevuni et al. wherein the second machine learning model is trained by adjusting one or more weights and/or biases applied by the second machine learning model to minimize an error in an output of the second machine learning model relative to the correct output included in the training data (Col. 2 lines 53-61: “A neural network is effective at learning how to solve a task. The neural network can be presented with a set of observations as well as a specific task to solve. The neural network may determine the solution with the smallest possible cost. The cost represents how far the given solution is from the preferred output, e.g., truth, of the task to be solved. The weights between layers of the neural network can be adjusted such that the output of the neural network is similar to the preferred output” teaches training a neural network by adjusting weights applied such that the output of the neural network is similar to the preferred output (corresponds to minimize an error in an output relative to the correct output included in the training data)).
Oztekin et al., Almecija et al., and Vitaladevuni et al. are analogous art to the claimed invention because they are directed to evaluating user activities/opinions using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Vitaladevuni et al. to the disclosed invention of Oztekin et al. in view of Almecija et al. 

Regarding Claim 18,
Claim 18 recites analogous limitations to claim 8 and is rejected based on the same rationale as claim 8.
Regarding Claim 19,
Claim 19 recites analogous limitations to claim 9 and is rejected based on the same rationale as claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oztekin et al. (“A machine learning-based usability evaluation method for eLearning systems”) in view of Almecija et al. (US 2018/0365025 A1) and further in view of Pillai et al. (US 2019/0362242 A1).
Regarding Claim 10,
Oztekin et al. in view of Almecija et al. teaches the system of claim 1. 
Almecija et al. further teaches wherein the plurality of factors include a master data including one or more data objects required for performing one or more functions of the enterprise software application...a level of adoption associated with the end user (pg. 7 [0087]: “Second input factors relate to historical usage factors. The system has registered how many times the user has used certain help menus and for what types of issues, what tasks (series of actions) that user has performed, and past user outputted user interfaces have been presented to that user” teaches factors include master data including help menus (correspond to data objects required for performing one or more functions of the 
an availability of support for the enterprise software application (pg. 7 [0087]: “Second input factors relate to historical usage factors. The system has registered how many times the user has used certain help menus and for what types of issues, what tasks (series of actions) that user has performed, and past user outputted user interfaces have been presented to that user” teaches factors include availability of support in the form of help menus), and 
a level of end user engagement with support (pg. 7 [0087]: “In addition, the system can record what explicit feedback it has received. The system can ask the user what their UI preferences are and if certain adapted UIs have been helpful. This feedback can be put under historical usage factors when trying to understand how to best learn what the best adapted UI is to output in the current session” teaches a level of user feedback (engagement) with support).
Oztekin et al. and Almecija et al. are analogous art to the claimed invention because they are directed to evaluating user reaction to user interface.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Almecija et al. to the disclosed invention of Oztekin et al.
One of ordinary skill in the arts would have been motivated to make this modification because “task that may require many steps/screens/buttons can be improved by adapting the workflow and user interface throughout the workflow. The user's workflow and user interfaces can be adapted dynamically and automatically” (Almecija et al. pg. 2 [0033]).
Oztekin et al. in view of Almecija et al. does not appear to explicitly teach wherein the plurality of factors include... a combination of enterprise software applications purchased by the end user.
Pillai et al. teaches wherein the plurality of factors include... a combination of enterprise software applications purchased by the end user (pg. 2 [0020]: “The data may comprise...purchase activity associated with each of the users of the first and second groups (e.g., a listing of new device purchases, software application purchases, etc.)” teaches features (factors) include a combination of software applications purchased by the user; Fig. 3 teaches features, including purchase data, are inputs to machine learning model).
Oztekin et al., Almecija et al., and Pillai et al. are analogous art to the claimed invention because they are directed to evaluating user activities using machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Pillai et al. to the disclosed invention of Oztekin et al. in view of Almecija et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[estimate] a measurable effect attributable to participating in an activity...achieved by analyzing previously-collected features comprising different items of information” including software application purchase data (Pillai et al. pg. 2 [0017] & [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yang et al. (US 2019/0347675 A1) teaches a first predictive model to predict a likelihood that a user of the client application will become a payer and a second predictive model to predict an amount of revenue generated in the client application by the payer, which is relevant to Fig. 1 of the present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Examiner, Art Unit 2125